Citation Nr: 1217104	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracolumbar spine condition, to include scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  Thereafter, the Veteran moved and his claims file was transferred to the RO in Waco, Texas.  

In April 2008, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of that hearing has been associated with the claims folder.

In July 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development, including providing VCAA notification.  

Unfortunately, this appeal must again be REMANDED to the RO via the AMC because, among other things, proper VCAA notification was not provided following the prior remand.  VA will notify the appellant if further action is required on his part.


REMAND

In a July 1999 decision, the Board denied entitlement to service connection for a chronic disability of the thoracolumbar spine, including scoliosis.  In March 2002, the Board reopened and denied the claim for service connection on the basis that there was no evidence showing that the Veteran's congenital scoliosis was subject to a superimposed injury while he was serving on active duty.  That decision is final.  

After reviewing the record, the Board finds that another remand is unfortunately required in this appeal because the Agency of Original Jurisdiction (AOJ)/AMC has not substantially complied with a directive contained in the Board's July 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  In the July 2010 remand, the Board directed that the Veteran be provided a VCAA notification letter that contained the information required by the United States Court of Appeals for Veterans Claims in Kent v. Nicholson, 20 Vet. App. 1 (2006), including the elements required to establish the underlying claim that were found insufficient in the last final denial.  While a VCAA notification letter was sent to the Veteran in September 2010, the letter noted the July 1999 Board decision as being the last final decision, not the March 2002 decision.  Indeed, the letter stated:

You were previously denied service connection for a thoracolumbar spine condition, to include scoliosis.  You were notified of the decision on July 20, 1999.  The appeal period for that decision has expired and the decision is now final.  In order for us to reopen your claim, we need new and material evidence.  Your claim was previously denied because your spine and musculoskeletal system were reported as being normal, following a May 1967 induction examination and a March 1969 separation examination.  There is no record of any complaints regarding the thoracolumbar area during service.  Therefore, the evidence you submit must be new and relate to this fact.

Because the September 2010 VCAA notice letter contains a prejudicial error, a remand is required in order for a corrected VCAA notice to be sent to the Veteran that correctly identifies the March 2002 Board decision as being the last final denial of his claim.  The corrected VCAA notice also will need to provide information concerning the elements that are required to establish service connection that were found insufficient in the March 2002 Board decision (i.e., no evidence showing that the Veteran's congenital scoliosis was subject to a superimposed injury while he was serving on active duty). 

As noted in the July 2010 remand, the Veteran contends that he was hospitalized for back complaints while in service, specifically in August 1967, November 1967, March 1968, and August 1968.  As such, the Board directed that morning reports be requested from the appropriate government depository for these periods given the inability to locate any of these reported in-service hospitalization records.  

In February 2011, the service department responded that morning reports for the Veteran's unit were searched for the periods March 1 to March 31, 1968, and August 1 to August 31, 1968, but that no remarks were located on the incident or individual.  It was reported that the Veteran's complete unit organization was needed to search for the other periods.  Given that the case is already being returned so that a corrective VCAA notification letter may be sent, the Veteran should be given another opportunity to provide his complete unit of assignment during August 1967 and November 1967 down to the company level.  (The Board notes that the Veteran did not reply to the September 2010 letter which requested this information and that the request that was made to the service department was based on information contained in his service personnel file regarding his unit of assignment.)  

The Board also notes that evidence received following the Board's prior remand decision includes a July 1990 decision from the Social Security Administration (SSA) in which entitlement to disability benefits due to a back condition was awarded to the Veteran.  While this decision was associated with the claims file and, in fact, referenced in the March 2002 decision it does not appear that the complete clinical records considered by the SSA have been obtained.  Any outstanding medical records could well bear on the question of whether new and material evidence has, in fact, been presented to reopen the claim for service connection for a chronic disability of the thoracolumbar spine, including scoliosis.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).


Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA notification letter that contains the information required by Kent for the issue of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a thoracolumbar spine condition, to include scoliosis.  The letter should include information concerning what constitutes new and material evidence to reopen under the appropriate governing law for the claim as determined by the evidence of record at the time of the last final denial (the March 2002 Board decision) of this claim, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought.  The letter should also describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial (the March 2002 Board decision).

The letter should also ask that the Veteran provide his complete unit of assignment during claimed periods of in-service hospitalization in August 1967 and November 1967 down to the company level.  Advise the Veteran that without this information VA will not be able to obtain any morning reports and that this may have a negative effect on his claim.  

2.  If the Veteran provides any additional information regarding his unit of assignment in August 1967 and November 1967, request morning reports from any appropriate government record depository for his unit for these periods (the entire month for each).  If records are not available, the Veteran should be so informed.

3.  Contact SSA and obtain and associate with the claims file copies of all medical records that were of record and considered at the time of the Veteran's July 1990 award of SSA disability benefits.  The non-existence or unavailability of such records must be verified by SSA.  38 C.F.R. § 3.159(c)(2).

4.  The Veteran should be provided with the notice required by 38 C.F.R. § 3.159(e)(1) concerning the inability of VA to obtain any requested records, if appropriate.  

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

